 Case 1:15-cr-00240-PKC Document 32 Filed 11/15/19 Page 1 of 1 PageID #: 137
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SPN                                               271 Cadman Plaza East
F. #2014R00191                                    Brooklyn, New York 11201



                                                  November 15, 2019

By Hand and ECF

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Zorana Danis
                     Criminal Docket No. 15-240 (PKC)

Dear Judge Chen:

             The government respectfully requests that the sentencing control date for
defendant Zorana Danis, currently set for December 3, 2019, be adjourned for at least six
months. Defense counsel has been consulted and joins in this request.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney
                                                  Eastern District of New York


                                           By:      /s/ Samuel P. Nitze
                                                  Samuel P. Nitze
                                                  M. Kristin Mace
                                                  Keith D. Edelman
                                                  Assistant U.S. Attorneys
                                                  718-254-7000


cc:    Sean Haran, Esq. (by E-mail)
